Foster, J.
Two motions in this case were made in the court below; one, by the plaintiffs, to amend the writ; the other, by the defendant, to erase it from the docket. The motion to amend was denied; the motion to erase granted.
We think there was no error in these decisions. k[otioiis to amend are addressed to the discretion of the court, and •ordinarily are not the subject of error. The defect in this case was clearly not amendable. Our statute regarding amendments is indeed most liberal; and the courts, to promote justice, to prevent delay, and to save expense to litigants, have given it a liberal construction. The defect in this process was radical. It was not made returnable to the court which was asked to amend it, but to one which sat a year before. That this was done through inadvertence does not change the legal aspects of the question. The initial order, which the court was asked to make, would, if enforced, have given it cognizance of a cause which, on its face, was made returnable to another tribunal. That order was properly refused. When the power to hear and determine -a cause is wanting, as in this case, there is no jurisdiction, and no court can pass an order creating jurisdiction for itself.
There is no error in the judgment complained of.
In this opinion the other judges concurred.